IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                January 23, 2008
                                No. 07-40545
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

ANTOINE NELSON

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Eastern District of Texas
                         USDC No. 1:06-CR-115-ALL


Before KING, DAVIS and CLEMENT, Circuit Judges.
PER CURIAM:*
      Antoine Nelson appeals his sentence following his guilty-plea for
assaulting an employee of the United States in violation of 18 U.S.C. § 111(a)(1)
& (b). Nelson’s sole argument on appeal is that the district court erred in
applying U.S.S.G. § 2A2.2 based on its finding that the boiling water thrown by
Nelson onto a corrections officer was a “dangerous weapon” under the
Guidelines. Nelson argues that under § 2A2.2 a “dangerous weapon” refers only
to “instruments” and not to substances, such as water. Nelson does not refute,

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-40545

however, the district court’s finding that the assault caused serious bodily
injuries.
      Nelson has failed to demonstrate any error in the district court’s finding
that the hot water, in the manner used and in light of the injuries sustained, was
a “dangerous weapon” under § 2A2.2. Accordingly, the judgment of the district
court is AFFIRMED.




                                        2